DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on
06/23/2022.

Status of Rejections
The rejections of claims 2, 3, and 19-23 are obviated by applicant’s cancellation.
All other previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection are necessitated by applicant’s amendments. 

Claim(s) 1, 4-18, 24, and 25 and is/are pending and under consideration for this Office Action.

Claim Objections
Claim 4 is objected to because of the following informalities:  The claim has been marked as amended but has not been amended. 

 Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-9, 11-15, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4, 6-16, 18 of U.S. Patent No. 10,640,877 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1: claim 2 of 877 claims a method for cathodically protecting and/or passivating a metal section in an ionically conductive material, comprising: 
providing an anode for communication of an electrical current to the metal section in the ionically conductive material; 
a storage component of electrical energy with two poles for communicating electrical current generated by release of the electrical energy; 
electrically connecting one pole to the metal section, electrically connecting the other pole to the anode and placing the anode in ionic contact with the conically conductive material such that the electrical current can flow from the storage component through the electrical connection to the metal section thus reducing a total amount of electrical energy; 
wherein the storage component is connected as a single unit with the anode; 
wherein the anode and the storage component are both at least partly contained in the ionically conductive material; 
and wherein replacement electrical energy is introduced into the storage component while in situ in the ionically conductive material.

Claim 5: claim 6 of 877 claims the replacement electrical energy is introduced by re-charging the storage component.

Claim 6: claim 7 of 877 claims the storage component is subsequently re-charged by a solar cell.

Claim 7: claim 8 of 877 claims the storage component is subsequently re-charged by a piezo-electrical cell.

Claim 8: claim 9 of 877 claims the storage component is subsequently automatically repeatedly re-charged.

Claim 9: claim 10 of 877 claims the storage component is subsequently re-charged by a recharging power supply which is an integral unit with the storage component.

Claim 11: claim 11 of 877 claims there is an electrical connection to allow charging of the storage component by a recharging power supply without current from the recharging power supply going to the metal section.

Claim 12: claim 12 of 877 claims the storage component is charged after installation while electrical connection to the metal section is maintained which acts to pass extra current to the metal section to passivate the metal section or reduce future current requirement to maintain passivity or mitigate corrosion of the metal section.

Claim 13: claim 18 of 877 claims the replacement electrical energy is introduced by replacing the storage component.

Claim 14: claim 13 of 877 claims the storage component is a cell or battery of cells.

Claim 15: claim 14 of 877 claims the storage component is a capacitor.

Claim 17: claim 15 of 877 claims the anode comprises stainless steel.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 4, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al (US 20120261270 A1) in view of Burns (US 2015/0068919 A1). 

Claim 1: Glass discloses a method for cathodically protecting and/or passivating a metal section (see e.g. [0014] lines 1-2 of Glass) in an ionically conductive material (see e.g. #13 on Fig 2 of Glass), comprising 
providing an anode (see e.g. #7 on Fig 1a of Glass) for communication of an electrical current to the metal section in the ionically conductive material (see e.g. [0052] of Glass), 
a storage component of electrical energy with two poles for communicating electrical current generated by release of the electrical energy (see e.g. [0054] lines 1-2 of Glass), 
electrically connecting one pole to the metal section (see e.g. [0050] lines 1-3 of Glass), 
electrically connecting the other pole to the anode (see e.g. [0054] lines 4-6 of Glass), and 
placing the anode in ionic contact with the ionically conductive material (see e.g. #11 on Fig 2 of Glass) such that the electrical current can flow from the storage component through the electrical connection to the metal section (see e.g. [0052] of Glass) thus reducing a total amount of electrical energy (see e.g. [0018] of Glass),
wherein the storage component is connected as a single unit with the anode (see e.g. [0029] lines 1-2 of Glass);
and wherein the anode and the storage component are both at least partly contained in the ionically conductive material (see e.g. #11 on Fig 2 of Glass).

Glass does not explicitly teach that replacement electrical energy is introduced into the storage component while in situ. Glass teaches “The protection of the metal section is using the sacrificial anode and power supply is preferably followed by disconnecting and removing the power supply. After the power supply has been removed, it is preferable to connect the sacrificial anode to the metal section so that a current flows between the sacrificial anode and the metal to continue protecting the metal section” (see e.g. [0016] of Glass). Glass also teaches that the power supply can be a battery or DC power supply (see e.g. [0064] of Glass). Burns teaches that batteries in cathodic protection systems can be charged using solar energy (see e.g. [0029] of Burns). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Glass to include the replacement energy to the storage unit with a suitable rechargeable battery taught in Burns because this allows the power supply of Glass to be reused. 

Claim 4: Glass in view of Burns teaches that the storage component is contained within a closed or sealed canister (see e.g. [0054] lines 1-2 of Glass) defining the anode on an exterior surface (see e.g. [0054] lines 2-4 of Glass).

Claim 14: Glass in view of Burns teaches that the storage component is a cell or battery of cells (see e.g. [0054] lines 1-2 of Glass).

Claim 18: Glass in view of Burns teaches that the anode comprises a material which is less noble than the metal section so that it is sacrificial (see e.g. [0032] of Glass).

Claim(s) 5, 6, 8, 10-13, 16, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass in view of Burns as applied to claim 1 above and in further view of Sergi et al (US 2014/0021062 A1).

Claim 5: Glass in does not explicitly teach that the replacement electrical energy is introduced by re-charging the storage component. Glass also teaches that the power supply can be a battery or DC power supply (see e.g. [0064] of Glass). 

Burns teaches that batteries in cathodic protection systems can be charged using solar energy (see e.g. [0029] of Burns) and Sergi teaches a cathodic protection system (see e.g. abstract) wherein the replacement electrical energy is introduced by re-charging the storage component (see e.g. [0087] of Sergi). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method Glass in view of Burns so that the replacement electrical energy is introduced by re-charging the storage component as taught in Sergi so that the battery does not have to be replaced. 

Claim 6: Glass in view of Burns and Sergi teaches that the storage component is subsequently re-charged by a solar cell (see e.g. [0029] of Burns and [0088] of Sergi).

Claim 8: Glass in view of Burns and Sergi teaches that the storage component is subsequently automatically repeatedly re-charged (see e.g. [0029] of Burns and [0087]-[0088] of Sergi).

Claim 10: Glass in view of Burns and Sergi teaches that the storage component is subsequently re-charged by applying voltage between a first connection to the other pole of the storage component and a second connection to the metal section (see e.g. #12 [battery cables], #8 [metal section] and #13 [solar cell] of Burns).

Claim 11: Glass in view of Burns and Sergi teaches that there is an electrical connection to allow charging of the storage component by a recharging power supply without current from the recharging power supply going to the metal section (the current is delivered to the power supply for recharging, see e.g. [0087] of Sergi).

Claim 12: Glass does not explicitly teach that the storage component is charged after installation while electrical connection to the metal section is maintained which acts to pass extra current to the metal section to passivate the metal section or reduce future current requirement to maintain passivity or mitigate corrosion of the metal section. 

Sergi teaches that the storage component is charged while connected to the metal section to “not only…cause the recharging action but also acts to provide enhanced protection of the metal section by generating a protective current which may be greater than the galvanic current alone to effect passivation of the steel (metal section) while re -charging the sacrificial anode at the same time” (see e.g. [0067] of Sergi). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Glass so that the storage component is charged while connected to the metal section as taught in Sergi to passivate the metal section during the recharging process. 

Claim 13: Glass does not explicitly teach that the replacement electrical energy is introduced by replacing the storage component.

Glass also teaches that the power supply can be a battery (see e.g. [0064] of Glass) and that “The protection of the metal section is using the sacrificial anode and power supply is preferably followed by disconnecting and removing the power supply” (see e.g. [0016] of Glass). Sergi teaches that battery power supplies for cathodic protection systems can be replaced or recharged when out of power (see e.g. [0087]-[0088] of Sergi). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Glass to replace the storage component as taught in Sergi because Sergi teaches this is a recognize method of maintaining power in a cathodic protection system. 

Claim 16: Glass does not explicitly teach that the anode comprises a material which is not less noble than the metal section. Sergi teaches a cathodic protection method (see e.g. abstract of Sergi) that incorporates a sacrificial and impressed current anode structure to provide protection with power, without power, or during recharging (see e.g. abstract of Sergi). The impressed current anode is made from steel (see e.g. [0069] of Sergi). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Glass to include the steel anode material taught in Sergi so that the system incorporates a sacrificial and impressed current anode structure, which allows protection power, without power, or during recharging.

Claim 24: Glass discloses a method for cathodically protecting and/or passivating a metal section (see e.g. [0014] lines 1-2 of Glass) in an ionically conductive material (see e.g. #13 on Fig 2 of Glass), comprising
providing an anode (see e.g. #7 on Fig 1a of Glass) for communication of an electrical current to the metal section in the ionically conductive material (see e.g. [0052] of Glass), 
a storage component of electrical energy with two poles for communicating electrical current generated by release of the electrical energy (see e.g. [0054] lines 1-2 of Glass), 
electrically connecting one pole to the metal section (see e.g. [0050] lines 1-3 of Glass), 
electrically connecting the other pole to the anode (see e.g. [0054] lines 4-6 of Glass), and 
placing the anode in ionic contact with the ionically conductive material (see e.g. #11 on Fig 2 of Glass) such that the electrical current can flow from the storage component through the electrical connection to the metal section (see e.g. [0052] of Glass) thus reducing a total amount of electrical energy (see e.g. [0018] of Glass),
wherein the storage component is connected as a single unit with the anode (see e.g. [0029] lines 1-2 of Glass);
the storage component is contained within a closed or sealed canister (see e.g. [0054] lines 1-2 of Glass) defining the anode on an exterior surface (see e.g. [0054] lines 2-4 of Glass).
and wherein the anode and the storage component are both at least partly contained in the ionically conductive material (see e.g. #11 on Fig 2 of Glass).

Glass does not explicitly teach that replacement electrical energy is introduced into the storage component while in situ. Glass teaches “The protection of the metal section is using the sacrificial anode and power supply is preferably followed by disconnecting and removing the power supply. After the power supply has been removed, it is preferable to connect the sacrificial anode to the metal section so that a current flows between the sacrificial anode and the metal to continue protecting the metal section” (see e.g. [0016] of Glass). Glass also teaches that the power supply can be a battery or DC power supply (see e.g. [0064] of Glass). Burns teaches that batteries in cathodic protection systems can be charged using solar energy (see e.g. [0029] of Burns). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Glass to include the replacement energy to the storage unit with a suitable rechargeable battery taught in Burns because this allows the power supply of Glass to be reused. 

Glass does not explicitly teach that the anode comprises a material which is not less noble than the metal section. Sergi teaches a cathodic protection method (see e.g. abstract of Sergi) that incorporates a sacrificial and impressed current anode structure to provide protection with power, without power, or during recharging (see e.g. abstract of Sergi). The impressed current anode is made from steel (see e.g. [0069] of Sergi). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Glass to include the steel anode material taught in Sergi so that the system incorporates a sacrificial and impressed current anode structure, which allows protection power, without power, or during recharging.

Claim 25: Glass discloses a method for cathodically protecting and/or passivating a metal section (see e.g. [0014] lines 1-2 of Glass) in an ionically conductive material (see e.g. #13 on Fig 2 of Glass), comprising
providing an anode (see e.g. #7 on Fig 1a of Glass) for communication of an electrical current to the metal section in the ionically conductive material (see e.g. [0052] of Glass), 
a storage component of electrical energy with two poles for communicating electrical current generated by release of the electrical energy (see e.g. [0054] lines 1-2 of Glass), 
electrically connecting one pole to the metal section (see e.g. [0050] lines 1-3 of Glass), 
electrically connecting the other pole to the anode (see e.g. [0054] lines 4-6 of Glass), and 
placing the anode in ionic contact with the ionically conductive material (see e.g. #11 on Fig 2 of Glass) such that the electrical current can flow from the storage component through the electrical connection to the metal section (see e.g. [0052] of Glass) thus reducing a total amount of electrical energy (see e.g. [0018] of Glass),
wherein the storage component is connected as a single unit with the anode (see e.g. [0029] lines 1-2 of Glass);
the storage component is contained within a closed or sealed canister (see e.g. [0054] lines 1-2 of Glass) defining the anode on an exterior surface (see e.g. [0054] lines 2-4 of Glass).
and wherein the anode and the storage component are both at least partly contained in the ionically conductive material (see e.g. #11 on Fig 2 of Glass).

Glass does not explicitly teach that replacement electrical energy is introduced into the storage component while in situ. Glass teaches “The protection of the metal section is using the sacrificial anode and power supply is preferably followed by disconnecting and removing the power supply. After the power supply has been removed, it is preferable to connect the sacrificial anode to the metal section so that a current flows between the sacrificial anode and the metal to continue protecting the metal section” (see e.g. [0016] of Glass). Glass also teaches that the power supply can be a battery or DC power supply (see e.g. [0064] of Glass). Burns teaches that batteries in cathodic protection systems can be charged using solar energy (see e.g. [0029] of Burns). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Glass to include the replacement energy to the storage unit with a suitable rechargeable battery taught in Burns because this allows the power supply of Glass to be reused. 

Glass does not explicitly teach that the anode comprises a material which is not less noble than the metal section so that it is not sacrificial; providing a further sacrificial anode which is electrically separate from said anode and which is connected to the metal section. Sergi teaches a cathodic protection method (see e.g. abstract of Sergi) which incorporates a sacrificial and impressed current anode structure, which allows protection with or without power or during recharging (see e.g. abstract of Sergi). The impressed current anode is made from steel (see e.g. [0069] of Sergi). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Glass to include the steel anode material taught in Sergi so that the system incorporates a sacrificial and impressed current anode structure, which allows protection with or without power or during recharging. 

Claim(s) 7, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass in view of Burns and Sergi as applied to claims 1 and 5 above and in further view of Galande et al (US 2015/0090607 A1).

Claim 7: Glass in view of Burns and Sergi does not explicitly teach that the storage component is subsequently re-charged by a piezo-electrical cell. Sergi teaches the storage device can be a battery (see e.g. [0087] of Sergi). Galande teaches a method for protecting metal from corrosion (see e.g. abstract of Galande) using a charged power source to deliver current to the metal (see e.g. [0031] of Galande). Specifically, [0089] Galande teaches the following: 
In some embodiments, the charged energy storage device (e.g., battery) keeps the surface in a state of constant negative potential, thereby protecting it from corrosion. In some embodiments, energy conversion storage devices (e.g., solar cells, thermoelectrics or piezoelectrics) can be used to recharge the energy storage device (e.g., battery). Therefore, in some embodiments, the methods of the present disclosure provide a combination of energy storage-conversion hybrid that can effectively provide round-the-clock corrosion protection without the need for external intervention.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Glass in view of Burns and Sergi by using the piezoelectrics taught in Galande to recharge the battery because Galande teaches that these are suitable apparatus for recharging batteries in corrosion prevention systems.

Claim 9: Glass in view of Burns and Sergi teaches that the storage component is subsequently re-charged by a recharging power supply (see e.g. [0029] of Burns and [0087]-[0088] of Sergi).

Glass in view of Burns and Sergi does not explicitly teach that the recharging power supply is an integral unit with the storage component. Galande teaches a cathodic protection method (see e.g. abstract of Galande) wherein the recharging power supply is integral with the assembly (see e.g. ‘Energy harvesting device’ on Fig 7 of Galande). The integrated design of the protection apparatus allows for ease of use and application with little user intervention needed (see e.g. [0096]-[0098] of Galande). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method Glass in view of Burns and Sergi so that the recharging power supply is an integral unit with the storage component as taught in Galande because the integration of the power source and storage component allows for ease of use and application with little user intervention needed.

Claim 15: Glass in view of Burns and Sergi does not explicitly teach that the storage component is a capacitor. Sergi teaches the storage device can be a battery (see e.g. [0087] of Sergi). Galande teaches a method for protecting metal from corrosion (see e.g. abstract of Galande) using a storage device to deliver current to the metal (see e.g. [0031] of Galande). Specially, Galande teaches “energy storage devices are selected from the group consisting of capacitors, supercapacitors, batteries, hybrids thereof, and combinations thereof” (see e.g. [0005] of Galande). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Glass in view of Burns and Sergi so that the storage component is a capacitor as taught in Galande because Galande teaches that batteries and capacitors are suitable equivalents for storage components used to protect metal from corrosion. 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass in view of Burns and Sergi as applied to claim 1 above and in further view of Bushman (US 5,667,649). 

Claim 17: Glass does not explicitly teach that the anode comprises stainless steel.

Sergi teaches a cathodic protection method (see e.g. abstract of Sergi) which incorporates a sacrificial and impressed current anode structure, which allows protection with or without power or during recharging (see e.g. abstract of Sergi). The impressed current anode is made from steel (see e.g. [0069] of Sergi). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Glass to include the steel anode material taught in Sergi so that the system incorporates a sacrificial and impressed current anode structure, which allows protection with or without power or during recharging. 

Bushmann teaches that stainless steel is a suitable anode material (see e.g. claim 1 of Bushmann). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Glass in view of Sergi to use specifically stainless steel because Bushman teaches this is a suitable steel anode material and MPEP § 2144.07 states ‘The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)’. 

Response to Arguments
Applicant's arguments filed on 06/23/2022 have been fully considered but they are not persuasive. 

On page(s) 8, the Applicant argues that Glass in view of Burns does not read on claim 1 because the replacement electrical energy of Burns is shown external to the material. This is not considered persuasive. The combination stated it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Glass to include the replacement energy to the storage unit with a suitable rechargeable battery taught in Burns. This combination does not state that the storage unit itself would be completely replaced as Glass already teaches a battery power source. Instead, the combination is adding in the materials needed to recharge the storage unit. The replacement electrical energy of Glass in view of Burns would be introduced into the storage component (the battery of Glass) in the ionically conductive material where the storage component is located. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795